NUMBERS 13-14-00006-CR AND 13-14-00007-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

RAUL GARZA SALAZAR,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 445th District Court
                         of Cameron County, Texas.


                          ORDER OF ABATEMENT
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       Appellant, Raul Garza Salazar, has filed a “Motion to Abate Order Resolving to

Decide Appeal Without Reporter’s Record Until Trial Court Makes Decision on Indigency

of Appellant.” According to the motion, appellant has become indigent, has recently lost

his job, and is without money to pay for the reporter’s record.
       After careful consideration, appellant’s motion is GRANTED. We ABATE these

appeals and REMAND these causes to the trial court for further proceedings. Upon

remand, the trial court shall cause notice of a hearing to be given and, thereafter, conduct

a hearing to determine the following:

       1. Whether appellant desires to prosecute these appeals;

       2. Whether appellant is indigent;

       3. Whether appellant is entitled to a free appellate record due to his
       indigency;

       4. Whether appellant is entitled to appointed counsel or is proceeding with
       retained counsel, Larry Warner; and,

       5. What orders if any, should be entered to assure the filing of appropriate
       notices and documentation to dismiss appellant's appeals if appellant does
       not desire to prosecute these appeals, or if appellant desires to prosecute
       these appeals, to assure that the appeals will be diligently pursued.

       If the trial court determines that appellant does want to continue these appeals and

that appellant is indigent and entitled to court-appointed counsel, the trial court shall

appoint counsel to represent appellant in these appeals. If counsel is appointed, the

name, address, telephone number, email address and state bar number of the appointed

counsel shall be included in the order of appointment.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record and shall cause a supplemental reporter's record of any proceedings to be

prepared. The supplemental clerk's record and reporter's record, if any, shall be filed




                                             2
with the Clerk of this Court on or before the expiration of thirty days from the date of this

order.

         It is so ORDERED.

                                                                PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of June, 2014.




                                             3